Williams, J. :
The judgment, so far as appealed from, should be affirmed, with costs..
The action was brought to foreclose a tax lien under section 104 of the charter of .the city of Rochester (Laws of 1880, chap. 14, as amd. by Laws of 1890, chap. 561). The judgment contained provisions to the effect that the sale of the premises should be free and *225clear of an alleged lien for State and county taxes, belonging to the .appellant defendant, and from these provisions the appeal is taken. The facts, briefly stated, are: In the year 1899 a city tax of eleven dollars and nine cents was levied against the property in question. •December 14, 1899, the property was sold for the non-payment of this tax, and was bid in by the city. There was no redemption from the sale, and January 7, 1903, the mayor made and filed his certificate of the sale in the county clerk’s office. This action was to foreclose the lien acquired under that tax and sale.
In 1901 a State and county tax of one dollar and seventy-two cents . was levied by the county of Monro.e against this property. August 19, 1902, the property was sold for the non-payment of this tax, and was bid. in by the appellant defendant. The county treasurer gave him a certificate of such sale. This is the lien in question here. At any time within two years after the sale redemption may be had as provided in section 8, chapter 107, Laws of 1884. If there be- no redemption within the two years, the county treasurer, pursuant to section 9, will execute to the purchaser a conveyance of the property, “ which (in the language of the statute), when perfected in the manner hereinafter provided, shall vest in the grantee an absolute estate in fee, subject, however, to all the claims which the People of this State may have thereon, for taxes, or other liens, or incum- ' brances.” All the rights claimed by the appellant here arise under the provisions of this section. The question is as to the effect of the deed which he will be entitled to as purchaser under the county . sale. The tax for the non-payment of which the sale to appellant was made included a State tax, to be collected by the county, and it is claimed that the only tax liens which are preserved, under the language of this section, are pure State taxes. This we apprehend is too narrow a construction of the language of the section, viz.: “All the claims which the People of this State may have thereon for taxes,” etc. The source of all power to tax within the State, whether by the State, the city, the town or the county is the Legislature. The Legislature has the right to provide for the protection of all such taxes. The policy of the law is to insure the collection of all taxes. We must assume that the Legislature intended no conflict between the systems of taxation provided by it for the several political divisions above referred to. It *226could not have intended that a sale for taxés by one division should cut off and nullify sales made by other divisions for their taxes. The more reasonable construction of this section is one that preserves all liens for taxes, whether State, county, town or city. All these political divisions represent the People of the State, and their taxes are all claims of the People of the State,' This construction in effect results in the principle that no individual can secure a perfect title to real property, purchased upon tax sales, without paying all taxes thereon, imposed by any political subdivision of the State. This is a reasonable and salutary doctrine. (Wells v. Johnston, 55 App. Div. 484 ; affd., 171 N, Y. 324 ; People ex rel. Atkins v. City of Buffalo, 63 App, Div. 563.)
The result of these views is that the judgment and order should be affirmed, with costs.
All concurred.
Judgment, so far as appealed from, affirmed, with costs.